Citation Nr: 1615470	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a disability rating of 40 percent for the Veteran's service-connected undiagnosed illness.

A September 2014 Board decision granted the Veteran a disability rating of 60 percent for his service-connected undiagnosed illness, and took jurisdiction of the TDIU claim as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim for development and adjudication.  In August 2015, the Board again remanded the claim for compliance with the September 2014 remand. 


FINDINGS OF FACT

1. The Veteran has a combined disability rating of 60 percent, with a 60 percent rating due to a single disability.  

2. The Veteran's service-connected disabilities cause symptoms that are manifested by severe fatigue, chronic pain, sleep disturbance, diarrhea, memory loss, difficulty concentrating, depression, and anxiety.

3. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to a TDIU has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Entitlement to a TDIU

The Veteran contends that his service-connected conditions prevent him from obtaining and maintaining any type of substantially gainful employment.  After considering the Veteran's functional impairment due to his service connected disabilities reported by the April 2010 VA examiner and the report of the Veteran's primary care physician in July 2014 in conjunction with his Veteran's level of education, special training, and previous work experience, the Board finds that entitlement to a TDIU is warranted.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

The Veteran is currently service connected for the following conditions: fibromyalgia with multiple symptoms, rated 60 percent disabling; and irritable bowel syndrome (IBS) associated with fibromyalgia with multiple symptoms, rated 10 percent disabling.  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability. 38 C.F.R. § 4.16(a).  The Veteran has a combined disability rating of 60 percent, as the Veteran's conditions are due to a common etiology; the Veteran meets the schedular criteria for TDIU based upon one service-connected disability rated at 60 percent or higher.  See 38 C.F.R. § 4.16. 

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner." Id. at 1354.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The evidence of record indicates that the Veteran has not worked since he lost his job as a machine operator in August 2000.  The Veteran has reported that symptoms from his service-connected undiagnosed illness, which has been rated as analogous to fibromyalgia, renders him totally disabled.  During the Veteran's January 2014 examination for fibromyalgia, the Veteran stated that his fatigue caused by his condition has made him unable to sufficiently perform at a full-time job or even a part-time job.      

The Veteran underwent a VA examination regarding his service-connected disabilities in April 2010.  The examiner reported that the Veteran had symptoms of widespread pain that fit within the diagnostic classification of fibromyalgia.  The examiner reported current symptoms that included: trigger points, sleep disturbance, headaches, diarrhea, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  The examiner stated that the Veteran's condition would cause "significant effects" on his usual occupation.  

During the same period, the Veteran was given a VA examination regarding his psychological functioning.  The examiner noted that the Veteran endorsed symptoms consistent with depression and anxiety; however, the Veteran denied suffering from either condition.  The Veteran, instead, attributed his psychological symptoms to his service-connected gulf war illness.  He reported problems with cognitive functioning, such as: forgetting things, episodes of dissociation, having trouble processing information, and making decisions in a timely manner.  The Veteran was diagnosed with a cognitive disorder, but the examiner could not opine whether this condition was due to the Veteran's service-connected condition without resorting to mere speculation due to the Veteran's description of his condition and the presence of non-service connected sleep apnea.  

In July 2014, the Veteran's primary care physician reported that the Veteran's undiagnosed illness caused him symptoms of severe fatigue, memory loss, and chronic pain.  The physician reported that the Veteran's upper extremities are often limited by severe fatigue and that his lower extremities are limited by pain throughout his back and legs.  The Veteran's condition was noted to cause poor bowel and bladder control that resulted in the Veteran rarely leaving his home.  

The Board notes that subsequent VA examinations in 2014 and 2015 have reported that the Veteran's condition doesn't impact his ability to work; however, these examinations do not take into account documented evidence of record regarding the Veteran's condition.  These examinations state that the Veteran's condition does not conform to a diagnosis of fibromyalgia, but do not address the findings of the April 2010 VA examiner that indicates the Veteran has a condition consistent with fibromyalgia with the presence of trigger points.  Further, the April 2010 examiner's findings are supported by a private neuromuscular evaluation that revealed tender points and trigger points in expected locations with relatively normal control points.  This evaluation also resulted in a diagnosis of fibromyalgia.     

As all of the evidence of record prior to the Veteran's January 2014 VA examination provided evidence of at least significant effects on the Veteran's ability to work, the Board finds that the Veteran's service-connected conditions prevent him from obtaining and maintaining any substantially gainful occupation.  These previous evaluations only considered the physical symptoms of the Veteran's service-connected undiagnosed illness; however, the evidence of record indicates that the Veteran's mental/cognitive deficits should also be considered when evaluating his condition.  The VA examiner who evaluated the Veteran's mental condition in April 2010 reported that his condition caused severe impairment of recent and immediate memory and activities of daily living that include household chores, traveling, and driving.  The social security disability examiner in 2001 reported that the Veteran demonstrated marked impairment in the following areas: his ability to maintain attention and concentration for extended periods; his ability to perform activities with a schedule, maintain regular attendance, and be punctual within customary tolerances; and his ability to sustain an ordinary routine without special supervision.  The Veteran's cognitive impairments combined with the physical restrictions caused by his condition prevent him from obtaining and maintaining any substantially gainful occupation

The Veteran's cognitive/mental impairments have not been granted service connection, and service connection for a cognitive disorder, associated with fibromyalgia, and chronic depression were previously denied; however, the April 2010 VA examiner reported that depression, anxiety, difficulty concentrating were symptoms of the Veteran's fibromyalgia.  When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Here, a VA examiner attributed the Veteran's cognitive symptoms and symptoms of depression and anxiety to his service-connected undiagnosed illness, and the medical opinion that opined that these conditions were not secondary to his service-connected was based upon resorting to mere speculation due to the Veteran's co-morbid nonservice-connected conditions.  The Board finds that the evidence indicates that it is not possible to separate the effects of the Veteran's conditions; and, therefore, resolving the benefit of the doubt in favor of the Veteran the Board finds that the Veteran's cognitive impairments should be considered as a symptom of his gulf war syndrome with his physical restrictions.  Id; see also Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.) 

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the combined effects of the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a), and the benefit sought on appeal is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


